                       1      MARJORIE HAUF, ESQ.
                              Nevada Bar No. 8111
                       2      mhauf@ganzhauf.com
                              MELANIE L. THOMAS, ESQ.
                       3
                              Nevada Bar No. 12576
                       4      mthomas@ganzhauf.com
                              GANZ & HAUF
                       5      8950 W. Tropicana Ave, Suite 1
                              Las Vegas, Nevada 89147
                       6      Telephone: (702) 598-4529
                              Facsimile: (702) 598-3626
                       7
                              Attorneys for Plaintiffs
                       8
                                                           UNITED STATES DISTRICT COURT
                       9
                                                                  DISTRICT OF NEVADA
                     10
                        SUSAN HOY as Special Administrator of the
                     11 ESTATE OF A.D.J., a male minor (November 17,
                                                                                   CASE NO.: 2:18-cv-01403-RFB-GWF
                        2003 - April 25, 2017), and SUSAN HOY as
                     12 Guardian Ad Litem of A.B.J., a female minor,
                        (December 21, 2005), DIJONAY THOMAS,
                     13 individually and as heir to A.D.J.,

                     14                             Plaintiffs,
                             v.
                     15
                        PAUL D. JONES, individually; CAROLE
                     16 FALCONE, individually and in her official
                        capacity; PAULA HAMMACK, individually and in
                     17 her official capacity; COUNTY OF CLARK, a
                        political subdivision of the State of Nevada; DOES
                     18 I-X, individuals; and ROE CORPORATIONS I-X;                     STIPULATION AND (PROPOSED)
                        DOE CLARK COUNTY DEPARTMENT OF                                            ORDER
                     19 FAMILY SERVICES EMPLOYEES XI-XXX;
                        individually and in their official capacities;
                     20 BOULDER II DE, LLC, a Delaware Limited
                        Liability Company dba SIEGEL SUITES
                     21 BOULDER 2; THE SIEGEL GROUP NEVADA,
                        INC., A Domestic Corporation, dba THE SIEGEL
                     22 GROUP; BOULDER II LV HOLDINGS, LLC, A
                        Nevada Limited Liability Company; DOE
                     23 EMPLOYEE SIEGEL SUITES I-X,

                     24                             Defendants.
                     25

                     26              IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

                     27       counsel of record, that the deadline for Plaintiffs to file their response to Defendants The Siegel
                     28
                              Group of Nevada, Inc.’s, Boulder II DE, LLC’s, and Boulder II LV Holdings, LLC’s Motion to

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 1 of 2
       Fax: (702) 598-3626
                       1     Dismiss Plaintiffs’ First Amended Complaint (ECF No. 24, filed 03/28/2019), currently due April

                       2     11, 2019 be extended through April 17, 2019.
                       3
                                    This is Plaintiff’s first request for an extension and this stipulation is submitted in good faith
                       4
                             without the purpose of undue delay.
                       5

                       6
                             DATED this 11th day of April, 2019.                DATED this 11th day of April, 2019.
                       7

                       8     GANZ & HAUF                                        HAWKINS MELENDREZ, P.C.

                       9     /s/ Marjorie Hauf, Esq.                            /s/ Martin I. Melendrez, esq.
                                                                                _________________________
                     10      MARJORIE HAUF, ESQ.                                MARTIN I. MELENDREZ, ESQ.
                     11      Nevada Bar No. 8111                                Nevada Bar No. 7818
                             mhauf@ganzhauf.com                                 JUSTIN R. TARUC, ESQ.
                     12      MELANIE L. THOMAS, ESQ.                            Nevada Bar No. 12500
                             Nevada Bar No. 12576                               BRITIANNICA D. COLLINS, ESQ.
                     13      mthomas@ganzhauf.com                               Nevada Bar No. 13324
                             8950 W. Tropicana Ave, Suite 1                     9555 Hillwood Drive, Suite 150
                     14      Las Vegas, Nevada 89147                            Las Vegas, NV 89134
                     15      Telephone: (702) 598-4529                          Telephone: (702) 318-8800
                             Facsimile: (702) 598-3626                          Facsimile: (702) 318-8801
                     16      Attorneys for Plaintiffs                           Email: mmelendrez@hawkinsmelendrez.com
                                                                                       jtaruc@hawkinsmelendrez.com
                     17                                                                bcollins@hawkinsmelendrez.com
                                                                                Attorneys for Defendants
                     18                                                         The Siegel Group of Nevada, Inc., Boulder II De,
                     19                                                         LLC and Boulder II LV Holdings, LLC

                     20
                                    IT IS SO ORDERED.
                     21
                                    Dated: April 12, 2019.              ________________________________
                     22                                                 RICHARD F. BOULWARE, II
                     23                                                 UNITED STATES DISTRICT JUDGE
                                                                         UNITED STATES DISTRICT COURT JUDGE
                     24                                                 DATED this

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 2 of 2
       Fax: (702) 598-3626
